Title: 21 June., 21 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       21 June. The congress, considering the status of several officers who had served in Canada during the last winter, resolved that New York raise a new regiment and in doing so commission the veterans of the Canadian service; that the commissions be granted on the condition of their companies being raised to full strength; that Maj. Lewis Dubois in particular be provided for; and that Maj. John Vischer be commissioned as lieutenant colonel (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:471–472).
      